Citation Nr: 0715382	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  00-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left leg and knee 
disabilities.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a major depressive 
disorder with psychosis, not otherwise specified (claimed as 
anxiety and depression), secondary to a lumbar spine 
disability.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2000 and December 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for service connection for 
residuals of a left leg injury, a back disability, and a 
major depressive disorder with psychoses, not otherwise 
specified, as secondary to a lumbar spine disability.  In 
April 2005, the veteran testified before the Board at a 
hearing that was held at the RO.  

In a July 2005 decision, the Board denied the veteran's 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in November 2006, the Court granted a joint 
motion for vacation of the issues on appeal and vacated the 
Board's July 2005 decision.  This matter was remanded to the 
Board to ensure full compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

In March 2007 correspondence, the veteran, through his 
representative, raised an informal claim for service 
connection for a right knee disability, secondary to the left 
knee disability.  The Board refers this matter to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  




REMAND

Additional development is needed prior to further disposition 
of the claims.

The requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that sufficient notice 
complying with VCAA requirements has not been sent to the 
veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Specifically, while correspondence was sent to the veteran by 
the RO in February 2001, March 2003, and October 2004, this 
correspondence was insufficient in that it did not adequately 
inform the veteran as to the evidence VA had already 
obtained, the evidence needed to substantiate the claims, the 
evidence VA would attempt to obtain on the veteran's behalf, 
and the evidence that the veteran had in his possession that 
he should submit in support of his claim.  Therefore, a 
remand is required in order to allow for sufficient notice to 
the veteran.  The Board regrets the additional delay that 
will result from this remand, but finds it necessary in order 
to ensure that the appellant has received all notice required 
by law.

Additionally, in March 2007, the veteran submitted to the 
Board additional evidence in support of his claims for 
service connection.  This evidence consisted of a March 2007 
opinion from the veteran's private physician relating his 
left leg and knee problems to his period of active service, 
and relating his low back disability and major depression to 
his left knee and leg problems.  This evidence has not yet 
been reviewed by the RO, and the veteran has not submitted a 
waiver with regard to RO consideration of this evidence in 
the first instance.  To ensure that the veteran's procedural 
rights are protected, the Board must return the case to the 
RO, for its initial consideration of the evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following:

1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for entitlement 
to service connection for left leg and 
knee disabilities, a lumbar spine 
disability, and for a major depressive 
disorder with psychosis, not otherwise 
specified (claimed as anxiety and 
depression), secondary to a lumbar 
spine disability, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  The notice should also ask 
the veteran to provide any evidence in 
his possession that pertains to the 
claims.  The notice must comply with 38 
U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and any applicable legal 
precedent.  Allow the appropriate 
period of time for response.

2.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for left leg and knee 
disabilities, a lumbar spine 
disability, and for a major depressive 
disorder with psychosis, not otherwise 
specified (claimed as anxiety and 
depression), secondary to a lumbar 
spine disability.  Consider the March 
2007 opinion from the veteran's private 
physician.  If the decisions remain 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

